MEMORANDUM **
Javier Tinajero-Rodríguez, a native and citizen of Mexico, petitions for review of the decision of the Board of Immigration Appeals’ (“BIA”) affirming an immigration judge’s denial of his application for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction over the BIA’s discretionary hardship determination. See Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003).
We also lack jurisdiction over TinajeroRodriguez’s due process challenge. See Torres-Aguilar v. INS, 246 F.3d 1267, 1270-71 (9th Cir.2001) (holding no jurisdiction over challenge to discretionary hardship determination simply recast in due process language).
The voluntary departure period was stayed, and that stay will expire upon issuance of the mandate. See Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.